Title: From Thomas Jefferson to Thomas Pinckney, 6 November 1791
From: Jefferson, Thomas
To: Pinckney, Thomas



Sir
Philadelphia Nov. 6. 1791.

The mission of a Minister Plenipotentiary to the court of London being now to take place, the President of the United States is desirous of availing the public of your services in that office. I have it in charge therefore from him to ask whether it will be agreeable that he should nominate you for that purpose to the Senate. We know that higher motives will alone influence your mind in the acceptance of this charge. Yet it is proper at the same time to inform you that as a provision for your expences in the exercise of it, an Outfit of 9000. Dollars is allowed, and an annual salary to the same amount payable quarterly. On recieving your permission, the necessary orders, for these sums, together with your credentials, shall be forwarded to you, and it would be expected that you should proceed on the mission as soon as you can have made those arrangements for your private affairs which such an absence may render indispensable. Let me only ask the favor of you to give me an immediate answer, and by duplicate, by sea and post, that we may have the benefit of both chances for recieving it as early as possible.—Tho’ I have not the honor of a personal acquaintance with you, yet I beg you to be assured that I feel all that anxiety for your entrance on this important mission which a thorough conviction of your fitness for it can inspire; and that in it’s relations with my office, I shall always endeavor to render it as agreeable to you as possible.—I have the honour to be &c.,

Th: Jefferson

 
